Citation Nr: 1016077	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  99-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
medial meniscus tear, with degenerative changes, from April 
8, 1999, to April 2, 2003, and from June 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1977 and from February 1981 to April 1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the claim for a rating in excess of 
10 percent for a left knee disability.  The RO subsequently 
awarded the Veteran an increased rating of 20 percent, 
effective April 8, 1999, a temporary total disability rating 
from April 2, 2003 to June 1, 2003 and a 20 percent rating 
thereafter.  

In an October 2004 Board decision, the Board denied the claim 
for a rating in excess of 10 percent for the left knee 
disability prior to April 8, 1999, and remanded the issue on 
the title page for further development.  The Veteran did not 
appeal the October 2004 decision to the United States Court 
of Appeals for Veterans Claims (Court); hence, that portion 
of the decision is final and no longer on appeal.  

The Veteran had hearings before the Board in July 2004 and 
again in November 2006.  Both transcripts are of record.  

In an August 2007 decision, the Board denied the claim for a 
rating in excess of 20 percent for a left medial meniscus 
tear, with degenerative changes, from April 8, 1999, to April 
2, 2003, and from June 1, 2003 and the Veteran appealed this 
determination to the Court.  In an April 2008 Order, the 
Court granted the parties' Joint Motion for Remand, vacated 
the Board's August 2007 decision, and remanded the case to 
the Board for readjudication consistent with the directives 
contained in the Joint Motion.  

In August 2008, the Board remanded the case for further 
evidentiary development.  The Board has again reviewed the 
record, and determined that additional development is 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In part, the parties' April 2008 Joint Motion specifically 
noted that another VA examination was warranted to ascertain 
the severity of the Veteran's service-connected left knee 
disability because he had complained that his condition had 
worsened since the January 2005 VA examination.  In 
conjunction with the directives of the August 2008 remand, 
the Veteran was afforded another VA examination in October 
2008.  However, in a March 2009 statement, the Veteran again 
asserted that his pain and stiffness in the left knee had 
increased since the last examination, that his medication had 
been increased, and that a total knee replacement had been 
considered by his doctors and a final decision was to be made 
in April 2009.  VA treatment records included in the file 
date only through January 2009.  Consequently, the Board 
finds that another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's medical records 
for treatment of his left knee disability 
from the VA Medical Center in Nashville, 
Tennessee from January 2009 to the 
present, including all records pertaining 
to a total knee replacement if such 
procedure was performed.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.  

2.	Schedule the veteran for an appropriate 
VA examination to ascertain the severity 
of his service-connected left knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made, to include the 
April 2008 Court Order and Joint Motion, 
as well as the Veteran's March 2009 
statement.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  In this regard, 
range of motion studies should be 
completed.  In addition, the examiner 
should determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination which is 
attributable to the service-connected 
disability.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion or favorable, intermediate 
or unfavorable ankylosis.  The examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable, intermediate or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  In addition, commentary should 
be provided as to whether there is 
objective evidence of recurrent 
subluxation or lateral instability.  

3.	Thereafter, readjudicate the Veteran's 
claim with consideration of all additional 
evidence associated with the record.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative and 
allow them an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




        _________________________		_________________________
                      K. PARAKKAL			  U. POWELL
                Veterans Law Judge, 		       Veterans 
Law Judge,	
                Board of Veterans' Appeals		       
Board of Veterans' Appeals



___________________________________
	ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

